DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.
Applicant's election with traverse of Species 2 in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that nonelected species 1 and elected species 2 differ essentially in the varying of the image recording parameter.  This is not found persuasive because the inventions as claimed in species 1 and species 2 are either not capable of use together or can have a materially different design, mode of operation, function, or effect.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Greenberg (US 2014/0192407 A1).

Concerning claim 1, Greenberg teaches a method for presenting stereo images, comprising: 
recording a plurality of images of an object by an image-recording device (fig. 8: camera 40), wherein an image-recording parameter is varied over the plurality of images (figs. 9A-9C, 10A-10C, 11A-11I, 12a-12f – wherein the illumination direction corresponds to the image-recording parameter), 
calculating a first result image and a second result image by a computer device (fig. 8: computer 62), wherein at least two images of the plurality of images are combined in each case for calculating the first result image and the second result image (¶0037; ¶0053), wherein the first result image and the second result image form a stereo image pair for presenting stereo images (¶¶0053-0054).

Concerning claim 2, Greenberg teaches the method of claim 1, further comprising:
displaying the first result image for a left eye of a user and the second result image for a right eye of the user (¶0037; ¶0053).

figs. 9A-9C, 10A-10C, 11A-11I, 12a-12f).

Concerning claim 6, Greenberg teaches the method of claim 4, further comprising:
predetermining an observation perspective, wherein the first and second result image is determined on the basis of the observation perspective (fig. 12a-12f; ¶¶0058-0059).

Concerning claim 7, Greenberg further teaches the method of claim 4, 
wherein recording the plurality of images comprises recording a first plurality of images with illumination directions in a first illumination direction range and recording a second plurality of images with illumination directions in a second illumination direction range that differs from the first illumination direction range (figs. 11A-11I & fig. 12a-12f; ¶¶0057-0060), and 
wherein the first result image is calculated on the basis of the first plurality of images and the second result image is calculated on the basis of the second plurality of images (¶¶0057-0060).

Concerning claim 9, Greenberg teaches the method of claim 1, further comprising:
predetermining a stereo angle (¶0037: the predetermined stereo angle is created based on the angle of the illumination sources to that allow the observer to view the object from two angles (i.e., a left eye angle and a right eye angle), wherein determining the first and second result image is effected in such a way that the perspectives of the first and the second ¶0037:generating the 3D pair of photographs based on the left eye angle and right eye angle).

Claim 12 is the corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Concerning claim 13, Greenberg teaches the apparatus of claim 1, wherein the image-recording device comprises a microscopic device (fig. 8; ¶0021).

Claim 14 is the corresponding apparatus to the method of claim 2 and is rejected under the same rationale.

Concerning claim 16, Greenberg teaches a method, comprising: 
recording a first image of an object with a first illumination direction and a second image of the object with a second illumination direction that differs from the first illumination direction using at least one image sensor (fig. 8: camera 80 & ¶¶0052-0053), and 
displaying the first image for a left eye of an observer and the second image for a right eye of the observer (¶0037; ¶0053).

Claim 18 is the corresponding apparatus to the method of claim 16 and is rejected under the same rationale.

Concerning claim 20, Greenberg further teaches the apparatus of claim 12, 
figs. 9A-9C, 10A-10C, 11A-11I, 12a-12f – wherein the illumination direction corresponds to the image-recording parameter), and 
wherein recording the multiplicity of images comprises recording a first multiplicity of images with illumination directions in a first illumination direction range and recording a second multiplicity of images with illumination directions in a second illumination direction range that differs from the first illumination direction range, wherein the first result image is determined on the basis of the first multiplicity of images and the second result image is determined on the basis of the second multiplicity of images (figs. 11A-11I & fig. 12a-12f; ¶¶0057-0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2014/0192407 A1) in view of Liu et al. (“Real-time brightfield, darkfield, and phase contrast imaging in a light-emitting diode array microscope”).

Concerning claim 5, Greenberg teaches the method of claim 4. Not explicitly taught is the method, wherein determining the first and second result image comprises: calculating a first phase-contrast image, which has an increased phase contrast in a first direction, and a second phase-contrast image, which has an increased phase contrast in a second direction that differs from the first direction, on the basis of the plurality of images, and calculating the first and second result image on the basis of the first and second phase-contrast image.
Liu et al. (hereinafter Liu) teaches a method of real-time brightfield, darkfield, and phase contrast imaging in a light-emitting diode array microscope, wherein determining the first and second result image comprises: 
calculating a first phase-contrast image, which has an increased phase contrast in a first direction, and a second phase-contrast image, which has an increased phase contrast in a second direction that differs from the first direction, on the basis of the plurality of images (§2 Multicontrast Imaging with an LED array: phase contrast imaging of at least two different illumination directions), and 
§4 Conclusion: images of two directions of phase contrast & fig. 4).
Taking the teachings of Greenberg and Liu, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liu into the Greenberg invention in order to capture phase contrast images allowing for visualization of shape and density variations of biological samples (Liu, §1 Introduction, first paragraph).

Concerning claim 8, Greenberg teaches the method of claim 2. Not explicitly taught is the method, wherein the first result image and second result image are calculated as a phase-contrast image in each case.
Liu et al. (hereinafter Liu) teaches a method of real-time brightfield, darkfield, and phase contrast imaging in a light-emitting diode array microscope, wherein the first result image and second result image are calculated as a phase-contrast image in each case (§2 Multicontrast Imaging with an LED array: phase contrast imaging of at least two different illumination directions; §4 Conclusion: images of two directions of phase contrast & fig. 4), and 
Taking the teachings of Greenberg and Liu, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liu into the Greenberg invention in order to capture phase contrast images allowing for visualization of shape and density variations of biological samples (Liu, §1 Introduction, first paragraph).

figs. 9A-9C, 10A-10C, 11A-11I, 12a-12f).
Not explicitly taught is the apparatus, wherein determining the first and second result image comprises: calculating a first phase-contrast image, which has an increased phase contrast in a first direction, and a second phase-contrast image, which has an increased phase contrast in a second direction that differs from the first direction, on the basis of the plurality of images, and calculating the first and second result image on the basis of the first and second phase-contrast image.
Liu et al. (hereinafter Liu) teaches a method of real-time brightfield, darkfield, and phase contrast imaging in a light-emitting diode array microscope, wherein determining the first and second result image comprises: 
calculating a first phase-contrast image, which has an increased phase contrast in a first direction, and a second phase-contrast image, which has an increased phase contrast in a second direction that differs from the first direction, on the basis of the plurality of images (§2 Multicontrast Imaging with an LED array: phase contrast imaging of at least two different illumination directions), and 
calculating the first and second result image on the basis of the first and second phase-contrast image (§4 Conclusion: images of two directions of phase contrast & fig. 4).
Taking the teachings of Greenberg and Liu, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liu into the Greenberg invention in order to capture Liu, §1 Introduction, first paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2014/0192407 A1) in view of Cleveland (US 2010/0322479 A1).

Concerning claim 10, Greenberg teaches the method of claim 1. Not explicitly taught is the method, wherein perspectives of the first result image and of the second result image differ by an angle which lies between 11.degree. and 16.degree.
Cleveland teaches a method for 3-D target location, wherein camera parallax is made to match the operator’s eye parallax (¶0039). That is to say, the tow-in angle (corresponding to the claimed stereo angle) between two camera axes is controlled to match the tow-in angle between the visual axes of the operator’s two eyes (¶0039). 
Taking the teachings of Greenberg and Cleveland, together as a whole, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Cleveland into the Greenberg invention in order to allow perspectives of the first result image and of the second result image differ by an angle which lies between 11.degree. and 16.degree. Such a modification is merely applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (e.g., optimize the human's 3-D perception of the scene being viewed). In this case, having the first result image and the second result image differ by an angle between 11.degree. and 16.degree. is a result of a predetermined camera angle that is chosen to match the pupil spacing (i.e., interocular distance) of an observer (see Applicant’s US Pre-Grant Pub ¶¶0018-0021).

Claims 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2014/0192407 A1) in view of Takayama et al. (US 2014/0333751 A1).

Concerning claim 11, Greenberg teaches the method of claim 1. Not explicitly taught is the method, further comprising carrying out a digital image improvement on the plurality of images, the first result image and/or the second result image.
Takayama et al. (hereinafter Takayama) teaches an image processing apparatus (e.g., a microscope apparatus, ¶0041), comprising carrying out a digital image improvement on the plurality of images, the first result image and/or the second result image (fig. 2: development processing unit 216; ¶¶0051-0054).
Taking the teachings of Greenberg and Takayama, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Takayama into the Greenberg invention in order to enhance the quality of the captured images prior to display.

Concerning claim 17, Greenberg teaches the method of claim 16. Not explicitly taught is the method, further comprising: carrying out a digital image improvement on the first image and the second image prior to the display.
Takayama et al. (hereinafter Takayama) teaches an image processing apparatus (e.g., a microscope apparatus, ¶0041), comprising carrying out a digital image improvement on the plurality of captured images prior to display (fig. 2: development processing unit 216; ¶¶0051-0054).


Concerning claim 19, Greenberg teaches the apparatus of claim 18. Not explicitly taught is the apparatus, further comprising: a computing device for carrying out a digital image improvement on the first image and/or the second image.
Takayama et al. (hereinafter Takayama) teaches an image processing apparatus (e.g., a microscope apparatus, ¶0041), comprising carrying out a digital image improvement on the plurality of captured images prior to display (fig. 2: development processing unit 216; ¶¶0051-0054).
Taking the teachings of Greenberg and Takayama, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Takayama into the Greenberg invention and carry out digital image improvement on the captured first image and/or second image in order to enhance the quality of the captured images prior to display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425